Citation Nr: 0805771	
Decision Date: 02/20/08    Archive Date: 03/03/08

DOCKET NO.  06-00 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel



INTRODUCTION

The appellant is the surviving spouse of the veteran who 
served on active duty from March 1973 to March 1977, with 16 
years of prior active service.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from an October 
2005 rating decision of the Waco, Texas Regional Office (RO) 
of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  According to his death certificate, the veteran died in 
July 2001 from respiratory failure due to metastatic renal 
cell cancer.  

2.  It is not shown that metastatic renal cell cancer or any 
other form of cancer was clinically evident during the 
veteran's active service or for many years thereafter.  

3.  During his lifetime, the veteran did not receive service 
connected compensation for any disability.

4.  The record contains no indication that the veteran's 
death from metastatic renal cancer was proximately due to or 
the result of the veteran's active service, including Agent 
Orange exposure therein.  


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death.  
38 U.S.C.A. § 1103, 1110, 1112, 1113, 1116, 1131, 1137, 1310, 
5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309, 3.312 
(2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The appellant has been advised of VA's duties to notify and 
assist in the development of his claims.  A September 2005 
letter from the RO explained what the evidence needed to show 
to substantiate the claim.  In particular it explained that 
in order to establish service connection for cause of death, 
it must be shown that the condition causing the veteran's 
death had its onset in service or was permanently aggravated 
by the veteran's military service.  It also explained that in 
order to establish that the veteran's cause of death, renal 
cancer, was due to Agent Orange exposure, there must be 
sufficient scientific and/or medical evidence that the death 
causing renal cancer was associated with Agent Orange 
exposure.  Additionally, the letter explained that VA was 
responsible for obtaining relevant records from any federal 
agency, and that VA would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
appellant's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.  This letter also advised the appellant 
to submit any evidence in her possession pertaining to her 
claim.  Although the appellant was not provided notice 
regarding effective dates of awards (See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006)) such notice would only be 
relevant if the benefit sought were being granted.  

Although the notice provided pertaining to the evidence 
necessary to substantiate the claim may not have been in full 
compliance with the recent decision in Hupp v. Nicholson, 21 
Vet. App 342 (2007), the appellant was not prejudiced by any 
lack of full compliance.  The Board finds that any notice 
error did not affect the essential fairness of the 
adjudication.  Notably, the appellant has shown through her 
asserted contentions that she has actual knowledge of what 
must be shown to establish service connection for the cause 
of death in the instant case.  Specifically, the appellant 
has argued that since the veteran served in Vietnam and had 
lung cancer, he was entitled to presumptive service 
connection under 38 C.F.R. §§ 3.307 and 3.309 and also that 
the evidence shows that it is as likely as not that the lung 
cancer subsequently caused his death, thus entitling her to 
service connection for the cause of death.  Such argument 
shows that the appellant had actual knowledge of the evidence 
necessary to substantiate her specific claim for service 
connection for the cause of death (i.e. a preponderance of 
evidence showing that the veteran's death causing cancer was 
related to his legally presumed Agent Orange exposure in 
Vietnam).  See Vazquez-Flores v. Peake, No. 05-0355, slip op. 
at 12 (U.S. Vet. App. January 30, 2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)).    
 
Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records, along with available VA 
and private medical evidence.  The Board has also considered 
whether a VA medical examination is necessary for proper 
adjudication of the appellant's claim.  In the instant case 
the Board finds that there is no evidence indicating that the 
veteran's death causing disability, metastatic renal cancer 
is related to his military service to include Agent Orange 
exposure therein.  Consequently, a VA examination is not 
necessary.  See 38 C.F.R. § 3.159(c)(4).  The appellant has 
not identified any additional evidence pertinent to this 
claim.  VA's assistance obligations are met.  The veteran is 
not prejudiced by the Board's proceeding with appellate 
review.

II. Factual Background

An October 1972 request for temporary duty shows that the 
veteran traveled from Nakon Phanom, Thailand to Da Nang 
Airfield in Vietnam for temporary duty performing aircraft 
maintenance.  

Service medical records do not reveal any findings of cancer, 
cancer related pathology or renal pathology.  On November 
1976 retirement examination the genito-urinary system was 
found to be normal and the veteran did not report any current 
or former kidney problems.  

In March 2001, the veteran was seen at a private hospital for 
shortness of breath.  Chest X-rays were initially taken and 
compared to a prior study from September 1997 resulting in a 
finding of prominent left pleural effusion with the left 
upper lung and right lung remaining grossly clear.  A March 
2001 CT scan of the chest then produced a diagnostic 
impression of left-sided pleural effusion with pulmonary 
nodules also present.  The findings were also suspicious for 
metastatic disease.  A March 2001 CT scan of the abdomen 
produced a diagnostic impression of large renal mass seen, 
consistent with neoplasm.  There appeared to be peritoneal 
and pleural implants within the left lower chest and upper 
abdomen.   

A March 2001 private physical examination showed that the 
left renal mass was palpable, especially laterally and was 
uncomfortable when pushed.  The veteran also had left flank 
pain and left lower quadrant pain.  The physician indicated 
that the diagnosis was likely going to be renal cell 
carcinoma of the left kidney with metastasis to the left 
chest.  

An April 2001 private physical examination showed decreased 
breath sounds on the left; there was a tracheal shift to the 
right and a systolic ejection murmur, otherwise 
cardiovascular functioning was regular in rate and rhythm.  
There was no hepatosplenomegaly; however, there was a 
palpable mass over almost the entire left side of the 
abdomen.  The mass was actually visible.  

An April 2001 genitourinary oncology consultation noted that 
the veteran had been referred with a clinical diagnosis of 
metastatic renal cell carcinoma.  Examination showed that the 
left renal mass was readily palpable.  An April 2001 
abdominal CT scan produced diagnostic impressions of large 
left renal mass, pleural based metastases, large left pleural 
effusion and left renal tumor immediately adjacent to and 
compressing the left colon.  An April 2001 CT scan of the 
chest produced diagnostic impressions of bilateral pleural 
and parenchymal metastases, large left sided pleural 
effusion, small right sided pleural effusion, atelectasis and 
partial destruction of the ribs by the pleural based disease.  
A subsequent April 2001 medical consultation noted that CT 
scan demonstrated left renal mass and also moderate sized 
left pleural effusion with a great deal of pleural metastatic 
disease.  

A May 2001 left kidney ultrasound produced a diagnosis of 
renal cell carcinoma and a left renal tumor needle biopsy 
produced a finding consistent with renal cell carcinoma, 
conventional (clear cell) type, Furman Grade I.  A May 2001 
discharge summary noted that while in the hospital, the 
veteran underwent further diagnostic work up for staging and 
brain lesion with a central area of low signal intensity 
noted within the left anterior inferior frontal lobe.  
Consequently, a neurosurgery consultation was obtained.  His 
primary tumor site was managed with embolization as the 
veteran had significant pain complaints related to his renal 
mass.  The veteran was also sent for ultrasound-guided biopsy 
of his kidney and the test result was consistent with renal 
cell carcinoma, clear cell type.  The discharge diagnoses 
were metastatic renal cell carcinoma to lung and brain, 
status post kidney embolization, hypoxia, status post chest 
tube placement, pneumonia and depression.   

A May 2001 oncological note similarly shows a diagnostic 
assessment of metastatic renal cell carcinoma to brain and 
lung with worsening pleural effusions and progressive 
disease.  The treating oncologist recommended low dose 
interferon therapy.  

A June 2001 chest X-ray produced findings of extensive and 
numerous pulmonary parenchymal and left pleural based masses 
compatible with extensive pulmonary and pleural-based 
metastases.  There were bilateral pleural effusions larger on 
the left than on the right. 

On July 5, 2001 the veteran was admitted to the hospital 
because of progressive lethargy, increasing somnolence and 
some persistently elevated calcium.  The diagnostic 
assessments on admission was metastatic renal cell carcinoma 
with hypercalcemia, worsening cachexia, shortness of breath 
related to pleural effusion and isolated asymptomatic central 
nervous system metastasis.  

The July [redacted], 2001 discharge summary indicated that the 
veteran had bilateral pulmonary effusions, which failed to 
change on chest X-rays.  Active chemotherapy was pursued but 
by July 11th the veteran's pain started developing and he 
required MS Contin especially for his shortness of breath.  
On July [redacted] after completing chemotherapy without 
significant complication but with progressive decline in 
terms of his overall performance status, the veteran had a 
respiratory arrest and died.  The discharge diagnoses were 
metastatic renal cell carcinoma, hypercalcemia, and pleural 
effusion with respiratory insufficiency resulting in 
respiratory failure and death, mild renal insufficiency with 
progression and declining mental and performance status.    

The veteran's death certificate shows that he died on July 
[redacted], 2001, and that the immediate cause of death was 
respiratory failure and that the underlying cause of death 
was metastatic renal cell cancer.  The death certificate does 
not list any other significant conditions leading to the 
veteran's death.  

In her November 2005 Notice of Disagreement the appellant 
contended that the cause of the veteran's death was 
respiratory failure due to lung cancer.

In a statement accompanying her December 2005 Form 9 the 
appellant indicated that lung cancer is a presumptive 
disability due to exposure to Agent Orange from service in 
Vietnam and that she had provided proof that the veteran did 
in fact serve in Vietnam.  She further indicated that she 
believed it was speculation that the site of origin of the 
veteran's cancer was his kidneys.  It was as likely as not 
that the cancer originated in the lungs and metastasized to 
the kidneys as the kidneys filter all the blood in the body.  

III. Law and Regulations

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2007).  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  Id.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2007).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 
§ 3.303(d) (2007).

Where a veteran served ninety days or more during a period of 
war and certain chronic disabilities, including renal cell 
carcinoma, become manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).

Veterans who, during active service, served in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975, shall be presumed to have been 
exposed to an herbicide agent, unless there is affirmative 
evidence of non-exposure.  If a veteran was exposed to an 
herbicide agent (to include Agent Orange) during active 
military, naval or air service and has contracted an 
enumerated disease to a degree of 10 percent or more at any 
time after service, the veteran is entitled to service 
connection even though there is no record of such disease 
during service.  Renal cell carcinoma is not one of the 
aforementioned enumerated diseases and lung cancer is one of 
the aforementioned enumerated diseases.  38 U.S.C.A. § 1116 
(West 2002); 38 C.F.R. §§ 3.307. 3.309(e) (2007).

An Agent Orange presumptive cancer that develops as a result 
of a metastasizing non-presumptive cancer may not be service-
connected under 38 U.S.C.A. 
§ 1116.  See 38 U.S.C.A § 1113(a) (West 2002); Darby v. 
Brown, 10 Vet. App. 243 (1997) (the presumption of service 
connection for lung cancer was rebutted by medical evidence 
showing that the stomach was the primary site); see also, 
VAOPGCPREC 18-97 (presumptive service connection may not be 
established under 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a) 
for a cancer listed in 38 C.F.R. § 3.309(e) as being 
associated with herbicide exposure if the cancer developed as 
the result of metastasis of a cancer that is not associated 
with herbicide exposure).  

In claims for benefits, VA shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002). 

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV. Analysis

As mentioned above, the appellant contends that the veteran's 
cancer began in his lungs, thus allowing for presumptive 
service connection based on presumed Agent Orange exposure 
while serving in Vietnam, and that the lung cancer 
subsequently caused, or contributed to cause, the veteran's 
death.  At the outset, the Board notes that lung cancer is 
not listed on the veteran's death certificate as a cause of 
death or as a significant condition contributing to the 
veteran's death.  Even if lung cancer can be deemed to have 
caused, or contributed to cause, the veteran's death, 
however, there is no competent evidence of record that the 
lungs were the site of origin for the veteran's cancer.  To 
the contrary, the medical evidence of record from the first 
diagnosis of the cancer in March 2001 to the veteran's death 
in July 2001 consistently shows a diagnosis of metastatic 
renal cell carcinoma, clearly indicating that the cancer 
began in the kidney and then spread elsewhere, including to 
the lungs.  The veteran's death certificate, signed by a 
doctor, also indicated the cause of death was metastatic 
renal cancer.  

Although the appellant appears to believe that the veteran's 
cancer began in his lungs, as a layperson, she is not 
competent to make such a medical determination.   "Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, 
given the consistent evidence showing that the veteran's 
cancer began in his kidney and then metastasized to his lungs 
and the lack of any competent evidence to the contrary, and 
given that an Agent Orange presumptive cancer (in this case 
lung cancer) that develops as a result of a metastasizing 
non-presumptive cancer (in this case renal cancer) may not be 
service-connected (See Darby, 10 Vet. App. at 243 and 
VAOPGCPREC 18-97), the Board has no basis to award service 
connection for the cause of death on the basis of the 
veteran's presumed Agent Orange exposure in service.  
38 C.F.R. § 3.307, 3.309, 3.312.  

The Board must also consider whether the veteran's death 
causing respiratory failure due to metastatic renal cell 
carcinoma was directly related to his military service or 
whether it became manifest within the first postservice year 
so as to warrant presumptive service connection as a chronic 
disease.  In this regard, there is no evidence of record 
showing that any kidney pathology or cancer related pathology 
became manifest during service or during the first 
postservice year.  Nor is there any medical opinion of record 
suggesting any link between the veteran's death causing renal 
cancer and his military service.  Accordingly, there is no 
basis for awarding service connection for the cause of death 
on a direct or chronic disease presumptive basis.  38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.312.

Given that there is no evidentiary basis for awarding service 
connection for the cause of death on a direct basis or on the 
basis of either the chronic disease or Agent Orange exposure 
presumptions, the preponderance of the evidence is against 
this claim and it must be denied.  See Gilbert, 1 Vet. App. 
49, 55 (1990).
     
       
ORDER

Entitlement to service connection for the cause of death is 
denied.  


____________________________________________
	M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


